UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6786


OSCAR ANDREWS,

                 Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-hc-02160-FL)


Submitted:   November 17, 2011             Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Andrews, Appellant Pro Se. William Ellis Boyle, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Oscar    Andrews,         a    federal       prisoner,     appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.               Andrews v. United States,

No. 5:10-hc-02160-FL (E.D.N.C. June 3, 2011).                     We dispense with

oral   argument    because     the       facts    and   legal     contentions     are

adequately    presented   in    the       materials      before     the   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2